DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-3,5-6, 8-10, 12-13, 15-17 and 19-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
While the found prior art covers some of the features claimed by Applicant, no prior art before the effective filing date of the claimed invention teaches or fairly suggests  wherein clustering the semantically related terms and phrases includes clustering similar reoccurring problems together from the logical representation and the ontology, and wherein identifying the similar reoccurring problems includes: extracting, from the parsing, similar topics identified from within the legal and business documents by performing a document similarity measurement operation to identify the similar topics on both individual documents of the legal and business documents and an agglomeration of the legal and business documents in whole, and outputting a binary tree structure recording a nested sequence of pairwise joints determined from the document similarity operation, wherein a level zero of a hierarchal cluster formed of the clustering is used for deriving predicates synonymy, and wherein the level zero is used to treat elements of same clusters unitary by use of a cluster representative;, as recited and the context of the rest of the recitations of independent claims 1, 8, and 15 (as amended). 

Examiner identified Elgammal et al., “Root-Cause Analysis of Design-Time Compliance Violations on the basis of Property Patterns”, Spinger-Verlag Berlin Heidelberg (2010), Elgammal et al., “Formalizing and appling compliance patterns for business process compliance”, Springer (February 2014), Scarpelli et al. (US 20100050023 A1), Richardson et al. (US 20130110747 A1), Hellerstein (U.S. Patent No. 5717835), Adair et al. (US 20090182755 A1), and Pedersen et al. (U.S. Patent No. 5442778). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123